Advisory Action 7. (continued)   
Applicant argues the applied combinations, in particular Lee, do not teach the feature in claims 16, 20 & 22 of “an angle formed by a side surface of the body and a side surface of the shoe which is connected to the side surface of the body is in a range of 145º to 155º.” Specifically, on the basis of Fig.3 and ¶[0039], applicant argues Lee’s teaching of the angle θ formed between the side surface of the shoe 521 and the side surface of the tooth 522 (Fig.3) has to be optimized to be in a specific range between 115º and 120º, and thus teach away from the claimed range of 145º to 155º.  
Applicant provides no English language translation of Lee ¶[0039], which is in Korean, but an English machine language translation (WO2011149245A9 - Structure of electric compressor motor - Google Patents) was available and from this ¶[0039] reads: 
In detail, in the present embodiment, the angle θ formed between the other side surface of the shoe 521 and the side surface of the tooth 522 is set to 115 degrees to 120 degrees. The reason for this is that when the inclination angle θ formed between the shoe 521 and the tooth 522 exceeds 120 degrees, a magnetic force line is concentrated at the end of the shoe 521, which affects magnetic saturation and cogging. This is because the torque ratio may be increased, whereas when the inclination angle θ is less than 115 degrees, the stator winding rate may fall and affect the output.

 Applicant’s argument is not persuasive. A closer reading of Lee indicates Lee does not limit himself to the embodiment described in ¶[0039]. Lee explicitly teaches in the abstract that “[t]he angle between the other side surface of each of the shoes and the side surface of each of the teeth can be formed into an obtuse angle in order to reduce the rapidly forming magnetic flux density near the magnetic pole conversion region of the rotor. Therefore, forming the stator into an optimal shape for reducing the rapidly forming magnetic flux density near the magnetic pole conversion region of the rotor reduces cogging torque and torque ripple, and further reduces noise and vibration thereof.”  See also Lee’s description in ¶[0007]-¶[0008] of the angle being “formed at an obtuse angle…[to] optimally form the shape of the stator to mitigate the abrupt magnetic flux 
	Further, Lee claim 1 reads: “A housing having a coolant suction port through which the coolant is sucked…[and] an angle formed between the other side of the shoe and the side of the tooth is an obtuse angle to reduce the sudden magnetic flux density generated near the magnetic pole conversion of the rotor.”  The claimed range of 145º to 155º infringes on the “obtuse angle” of Lee’s claim 1. Only in dependent claim 5 does Lee recite the features of the embodiment described in Fig.3 and ¶[0039], i.e., “[t]he angle of inclination between the shoe and the tooth is 115 to 120 degrees of the structure of an electric compressor electric motor.” Lee’s broad claim to an “obtuse angle” indicates he does not intend to be limited to one between 115º to 120º.    
Thus, it is clear from the explicit description of an “obtuse angle” in the description and claim 1 that Lee intends a broader range for the angle than the one taught in the embodiment of Fig.3 and ¶[0039], whereby a reduction of the rapidly forming magnetic flux density and therefore the cogging torque, torque ripple, noise and vibration is achieved. Lee reads on and provides motivation for making an angle lying within the claimed range. Further, the courts have held that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…" (In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)) and that where the general conditions of a claim are met (in this case, Lee’s teaching of θ being an obtuse angle), discovery of optimum or workable ranges involves ordinary skill.  In re Aller, 105 USPQ 233.

Regarding the amended feature in claims 16, 20 & 22 that “a radius of at least one of the plurality of grooves is configured to be formed to be in a range of 0.9 to 1.1 of a distance of an air gap”, as noted in the 24 December 2020 Final Office Action, pp.9-10, this feature would have been obvious in view of the applied combinations, further in view of Kusase (US Pat.Pub.2018/0102678), who teaches an armature (stator) 11 of a rotating electric machine comprising a plurality of large-width teeth 11b3 each with a plurality of grooves 11c, wherein a radial depth of the groove 11cl is set to be greater than or equal to the size GL of the radial gap G between the armature 11 and the rotor 13, to improve the rotational performance (¶[0061]; Fig.4). Thus, with respect to a groove depth, Kusase’s range overlaps that of the claimed range of 0.9 to 1.1 of the radial gap (i.e., the distance between the shoe of the stator and the rotor). 
 
/BURTON S MULLINS/Primary Examiner, Art Unit 2832